As filed with the Securities and Exchange Commission on November 16, 2009 1933 Act File No. 02-90946 1940 Act File No. 811-4015 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 148 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 151 x EATON VANCE MUTUAL FUNDS TRUST (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA Two International Place, Boston, Massachusetts 02110 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) x on November 17, 2009 pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Build America Bond Portfolio has also executed this Registration Statement. ^ Eaton Vance Build America Bond Fund Class A Shares - EBABX Class C Shares - ECBAX Class I Shares - EIBAX A mutual fund seeking current income and capital appreciation Prospectus Dated November 17, 2009 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. ^ Information in this prospectus Page Page Fund Summa ry 2 ^Investment Objectives & Principal Policies and Risks 5 Investment Objectives 2 Management and Organization 6 Fees and Expenses of the Fund 2 Valuing Shares 7 Portfolio Turnover 2 Purchasing Shares 7 Principal Investment Strategies 2 Sales Charges 10 Principal Risks 3 Redeeming Shares 11 Performance 4 Shareholder Account Features 12 Management 4 Additional Tax Information ^13 Purchase and Sale of Fund Shares 4 Tax Information 4 Payments to Broker-Dealers and Other Financial Intermediaries 4 This prospectus contains important information about the Fund and the services available to shareholders. Please save it for reference. Fund Summary Investment Objectives The Funds ^primary investment objective is current income and its secondary objective is capital appreciation. The Fund currently invests its assets in Build America Bond Portfolio, a separate registered investment company with the same objectives and policies as the Fund . Fees and Expenses of the Fund The following tables describe the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for a reduced sales charge if you invest, or agree to invest over a 13-month period, at least $^ 50 ,000 in Eaton Vance Funds. More information about these and other discounts is available from your financial intermediary and in Sales Charges beginning on page 10 of this ^ Prospectus and page ^ 20 of the Funds ^ Statement of ^ Additional Information . Shareholder Fees (fees paid directly from your investment) Class A Class C Class I Maximum Sales Charge (Load) (as a percentage of offering price) 4.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at time of purchase or time of redemption) None 1.00% None Maximum Sales Charge (Load) Imposed on Reinvested Distributions None None None Annual Fund Operating Expenses (expenses you pay each year as a percentage of your investment) Class A Class C Class I Management Fees 0.60% 0.60% 0.60% Distribution ^ and Service (12b-1) Fees 0.25% 1.00% n/a Other Expenses^ 0 .^30 % 0 .^30 % 0 .^30 % Total Annual Fund Operating Expenses 1.^ 15 % 1.^ 90 % 0.^ 90 % Less Expense Reimbursement and Fee Reduction^ (0.^20 )% (0.^20 )% (0.^20 )% Net Annual Fund Operating Expenses 0.95% 1.70% 0.70% Expenses in the table above and the Example below reflect the expenses of the Fund and the Portfolio. ^ Other Expenses are estimated. ^ The ^administrator ^ has agreed to reimburse the Funds expenses to ^the extent that Total Annual Fund Operating Expenses ^ exceed 0.95% for Class A, 1.70% for Class C and 0.70% for Class I. This expense limitation will continue through ^
